        Case 1:20-cr-00018-RMB Document 33-8 Filed 04/23/21 Page 1 of 2




The Honorable Richard M. Berman
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

Dear Judge Berman,

I am writing this letter to attest to the high character and work ethic of Jonatan Correa. I
have only known him for a short time, since November of 2021, but can already tell that
he is someone I hope to build a lifelong friendship with. We were introduced by a mutual
friend and have built our own friendship since then.


I can site several examples of his high character and family values. I’m sure you will
receive an abundance of testimony to the situation with his now step daughter and step
granddaughter. I have witnessed this interaction first hand several times in and out of the
home and can say that he treats them as his own and shows the love a true
father/grandfather would be proud of.


Jonatan also knows that I was adopted at a young age and was not brought up with strong
family ties. To make me feel more welcome, he has invited and insisted that I attend
multiple of his family events. These include birthdays, football gatherings, and of course
his recent wedding. At each event Jonatan goes out of his way to make me feel apart of
the family and comfortable in this setting. I have not experienced this type of warm
welcoming before.


Jonathan also exhibits a strong work ethic as multiple times per week I try to get him to
play golf with me to no avail. He also makes me wait until the weekend when the job is
done. He also has come to my house to help with projects even after an exhausting
day/week of work as he knows I’m not experienced with these types of home
improvement chores. He asks for no favors in return, a sign of true friendship.
       Case 1:20-cr-00018-RMB Document 33-8 Filed 04/23/21 Page 2 of 2




As a person that has travelled the world between my 27 years in the Army/Army
Reserves and my role as North American Regional Logistics Manager for International
Flavors and Fragrances, I can say that I have not met many persons with a more giving
heart than Jonatan.



Sincerely,

William Burgoon
231 Prairie Lane
Wellsville, KS 66092
785-418-4038
